Case: 11-20787       Document: 00512102119         Page: 1     Date Filed: 01/04/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 4, 2013

                                       No. 11-20787                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

               Plaintiff - Appellee

v.

BURT ALAN HUGHES,

               Defendant - Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                  4:10-CR-581-1


Before HIGGINBOTHAM, CLEMENT, and HAYNES, Circuit Judges.
PER CURIAM:*
       On April 21, 2011, Burt Hughes was convicted of possession and
distribution of child pornography. Hughes filed a timely notice of appeal, but on
December 12, 2012, during the pendency of his appeal, Hughes suffered a
cardiac arrest during surgery and died. “[T]he death of a criminal defendant
pending an appeal of his or her case abates, ab initio, the entire criminal
proceeding.” United States v. Estate of Parsons, 367 F.3d 409, 413 (5th Cir.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-20787    Document: 00512102119      Page: 2   Date Filed: 01/04/2013



                                  No. 11-20787
2004) (en banc) (quoting United States v. Asset, 990 F.2d 208, 210 (5th Cir.
1993)). The case is extinguished, and the defendant is left “as if he had never
been indicted or convicted.” Id. (quoting United States v. Estate of Parsons, 314
F.3d 745, 749 (5th Cir. 2002)).
      We DISMISS the appeal and REMAND with direction to VACATE the
judgment of conviction and sentence, and to dismiss the indictment.




                                       2